Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Serene Sahar on 7/30/2021.

Claims 11, 17, 23, and 24 have been amended as follows: 
11.	(Currently Amended) A lighting fixture system comprising: 
a lighting fixture;
	a plurality of inserts associated with the lighting fixture, each of the plurality of inserts having an aperture defining portion, wherein the aperture defining portion of a first insert of the plurality of inserts defines an annular shape and the aperture defining portion of a second insert of the plurality of inserts defines a rectangular shape; and
	a frame system for securing the lighting fixture to a surface, the frame system including
		a frame coupleable to a selected insert of the plurality of inserts; and
		a platform coupleable to the frame via the selected insert, the platform further coupleable to the lighting fixture, wherein when the frame is coupled to the selected insert, the aperture defining portion of the selected insert extends through an opening defined by the frame,
,
wherein the opening is defined by a plurality of arc shaped edges of the frame and a plurality of linear edges of the frame, the plurality of arc shaped edges collectively defining an annular shape and the plurality of linear edges collectively defining a rectangular shape, wherein the annular shape of the opening is configured to accommodate the annular shape of the aperture defining portion of the first insert, and wherein the rectangular shape is configured to accommodate the rectangular shape of the aperture defining portion of the second insert.
17.	(Currently Amended) A method for assembling a lighting fixture system, the method comprising: 
selecting [[an]]a first insert from a plurality of inserts of the lighting fixture system, , wherein the aperture defining portion of the first insert of the plurality of inserts defines an annular shape and the aperture defining portion of a second insert of the plurality of inserts defines a rectangular shape;
securing the first insert to a frame of lighting fixture system such that the aperture defining portion of the insert extends through an opening defined by the frame, wherein the opening is defined by a plurality of arc shaped edges of the frame and a plurality of linear edges of the frame, the plurality of arc shaped edges collectively defining an annular shape and the plurality of linear edges collectively defining a rectangular shape, wherein the annular shape of the opening is configured to accommodate the annular shape of the aperture defining portion of the first insert, and wherein the rectangular shape is configured to accommodate the rectangular shape of the aperture defining portion of the second insert, and
first insert to the frame, securing a platform of the lighting fixture system to the frame such that an opening defined by the platform is aligned with the opening defined by the frame, the platform having a body defining [[an]]the opening and a plurality of mounting tabs extending from the body toward the frame, each of the plurality of mounting tabs defining one or more mounting holes.

23.	(Currently Amended) The method of claim 17, 
24.	(Currently Amended) The method of claim 17, wherein the shape of the lighting fixture is square.
Allowable Subject Matter
Claim 1, 4-17, 22-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 17 recite a plurality of inserts, with a first insert having an annular shape and a second insert having a different, rectangular shape, wherein a single opening in the frame is capable of fitting either aperture defining portion which extends through the opening. The prior art teaches modular recessed housings that can fit a variety of frames and trim rings to accommodate a variety of apertures (10,859,243, 2017/0167672), but does not teach wherein a single frame is capable of fitting different apertures. The prior art’s system is always restricted to replacing the frame and opening as well as the aperture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875